Citation Nr: 0833262	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-32 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1979 until 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) denying the veteran's 
sleep apnea service connection claim.


FINDING OF FACT

There is no nexus between the veteran's current obstructive 
sleep apnea and his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was  amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The veteran was provided with a January 2005 letter and a 
March 2006 letter in which the RO notified him of what 
evidence was required to substantiate his sleep apnea 
service-connection claim.  The January 2005 letter told him 
of what evidence VA would obtain, what evidence he was 
expected to provide, and of what assistance the VA could 
provide the veteran in obtaining this evidence.  Finally, the 
January 2005 letter notified the veteran that he should 
submit any relevant evidence in his possession.  These 
letters met the duty to notify the veteran in accordance with 
Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the January 2005 letter.  The remaining elements of proper 
Dingess notice were provided in the March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  He has been afforded a VA examination and a 
sufficient medical opinion has been obtained.

As neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of his claim.  

Pertinent Law and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Analysis

The veteran contends that he currently suffers from 
obstructive sleep apnea that began during service.  In 
addition, he claims that the sleep problems mistakenly 
attributed to his high caffeine intake during service were 
actually sleep apnea.

A May 1995 mental health referral note indicated the 
veteran's sleep difficulty complaints, as he reported 
sleeping "with one eye open" and that he was afraid 
something "bad" was going to happen.

A May 1995 mental health treatment note reflected the 
veteran's complaints of sleep difficulties, which he reported 
to have begun the previous year.  He stated that he did most 
of his sleeping during the day, either at lunchtime or by 
taking naps whenever he can get them.  His nighttime sleep 
was reportedly restless, and he stated that when he slept at 
night he slept with "one eye open".  He described feeling 
as if he was "on full alert" and that any noise would wake 
him and cause him to check door windows and locks.  He denied 
any history of dreams or nightmares except a particular 
nightmare he experienced several times over the past 5 years.  
He admitted to drinking 5 cups of coffee a day, including 3 
cups in the evenings, 3 cups of tea in the evenings,  and 5 
Coca-Colas per day, including at least 2 in the evenings.  
The veteran also admitted that his back pain exacerbated his 
sleep difficulty.  The examiner could not rule out a caffeine 
related sleep disorder and instructed the veteran on how to 
decaffeinate himself.

An entrance examination dated July 1979 and a discharge 
examination dated June 1995 revealed no relevant 
abnormalities.  The veteran indicated on his June 1995 Report 
of Medical History (RMH) form that he frequently had trouble 
sleeping to which the examiner noted "no sequelae".

The veteran's service treatment records are otherwise 
negative for any complaints, diagnoses or treatments for 
sleep apnea or other sleep difficulties.

The veteran reported shortness of breath in a February 2004 
hospital admission.  He reported being sick for approximately 
8 months with flu-like symptoms and chest congestion.  
Following a computed tomography angiography (CTA) 
examination, he was diagnosed with pneumonia.

A sleep study completed in March 2004 revealed an impression 
of severe obstructive apnea with severe desaturation.  A 
continuous positive airway pressure machine (CPAP) titration 
study, home equipment, and a weight loss program were 
recommended.  An April 2004 polysomnography with CRAP 
titration study indicated that the veteran's obstructive 
sleep apnea responded to titration.

An April 2004 VA treatment record noted that a CPAP machine 
was ordered for the veteran.

A VA examination conducted in May 2008 noted that the 
veteran's use of the CPAP machine has improved his sleep, and 
that he experienced a 50 percent improvement in daytime 
somnolence.  The veteran was also noted to be morbidly obese 
and to have gained 30 pounds since service.  The examiner 
found that the veteran's sleep apnea was less likely than not 
caused by or a result of his service, as no diagnosis of 
sleep apnea occurred in service and there is a lack of 
documented continuity of medical care following service.  The 
examiner opined that his in-service sleep disturbance 
complaints were attributed to his lumbar stenosis and 
caffeine intake and that the nature of those sleep 
disturbances, including the hypervigilant state during sleep, 
were not consistent with sleep apnea.

The veteran has a current disability as he was diagnosed with 
obstructive sleep apnea in March 2004.  His service treatment 
records reflect complaints of sleep difficulties in May 1995, 
although those difficulties were contemporaneously attributed 
to other causes.

However, a nexus between an in-service disease or injury and 
a current disability must also be demonstrated.  No medical 
professional has linked the veteran's current sleep apnea to 
an in-service disease or injury.  The May 2008 VA 
examination, the only medical opinion of record, declined to 
find such a nexus and noted that the May 1995 complaints were 
not consistent with sleep apnea.  Post-service treatment 
records do not reflect any complaints, diagnoses or 
treatments of sleep apnea until nearly a decade after 
service.

The veteran contends that he suffers from sleep apnea as a 
result of his service, but as a lay person, he is not 
qualified to express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Based upon the lack of any competent evidence establishing a 
nexus between the veteran's sleep apnea and active service, 
reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. §5107(b)(West 2002).


ORDER

Entitlement to service connection for obstructive sleep apnea 
is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


